Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          This communication is responsive to applicants amendments and remarks of 8/23/2022.  The amendments have been entered.  Claims 1-20 are now pending.

Allowable Subject Matter
3.         The following is an examiner’s statement of reasons for allowance: 
             As to to claims 1 and 11, prior art of record does not fairly teach or suggest an optical communication system that comprises of:
                      an optical transceiver with an optical transmitter having a ring filter to transmit output optical signals to an optical receiver, where each output optical signal has an output signal frequency; and 
                      a controller that is configured to:
                               determine a count of output optical signals at the optical transmitter; and              
                               periodically vary a central wavelength of the ring filter at a frequency of at least three orders slower than an output optical signal frequency, if the count of the output optical signal exceeds a threshold value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              Stone et al. (US Patent Application Publication No: 2013/0183044 A1) is cited to show an optical transceiver (see abstract and 100, 150, 125, fig. 1) with a ring filter (120, fig. 1). 
              Nagarajan (US Patent No: 10,754,091 B1) is cited to show an optical transceiver (see abstract and figs. 1, 6, and claim 1) with a ring filter (471, 472, fig. 6). 

5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636